Case: 16-17024   Date Filed: 09/20/2017   Page: 1 of 12


                                                              [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 16-17024
                              Non-Argument Calendar
                            ________________________

                        D.C. Docket No. 1:15-cv-02650-WSD



SILAH WILLIAMS,

                                                   Plaintiff - Appellant,

versus

GALLUP, INC.,

                                                   Defendant - Appellee.

                            ________________________

                     Appeals from the United States District Court
                         for the Northern District of Georgia
                            ________________________

                                 (September 20, 2017)

Before TJOFLAT, MARCUS and JORDAN, Circuit Judges.

PER CURIAM:

         Silah Williams sued his former employer, Gallup, Inc., for alleged race and

gender discrimination, and retaliation, in violation of Title VII. He now appeals,
              Case: 16-17024     Date Filed: 09/20/2017   Page: 2 of 12


pro se, the district court’s grant of summary judgment in favor of Gallup and the

district court’s orders allowing his former attorneys to withdraw, denying his

request for replacement counsel, and denying his request for case-related

documentation allegedly in his former attorneys’ possession. After a review of the

parties’ briefs and the record, we affirm.

                                             I

      Because we write for the parties, we assume their familiarity with the

underlying record and recite only what is necessary to resolve this appeal.

      Mr. Williams began working at Gallup as a Client Service Manager (CSM)

in Gallup’s Atlanta, Georgia office in July of 2011. During his tenure there, his

direct supervisor was Michele Kern. She reported to Patrick Bogart, the Director

of Consulting for Gallup, who was generally responsible for staffing decisions,

including whether to hire or fire Mr. Williams. Throughout his time at Gallup,

Mr. Williams sought out projects and growth opportunities. On several occasions,

however, Mr. Williams was not selected to be a member of or lead a project. Over

time, Mr. Williams began to feel like he was being overlooked because he was

African American and male, and he observed that white men and women were

being selected over him for his desired projects. So, Mr. Williams reached out to

his supervisors to inquire about why he was being “treated differently” and not

getting certain opportunities.    See, e.g., D.E. 37 at 52, 64, 202.      Eventually,


                                             2
                Case: 16-17024        Date Filed: 09/20/2017       Page: 3 of 12


Mr. Williams’ client hours, which he had to maintain a minimum number of, began

to suffer.

       Ultimately, Gallup terminated Mr. Williams in March of 2014, citing his low

performance ratings and low billable client hours during a period of declining

revenue for Gallup. Shortly thereafter, Mr. Williams filed suit against Gallup,

claiming that he was discriminated against and eventually terminated because of

his race and gender, and that his employers retaliated against him because he

questioned their decision-making with regards to work projects.

       After discovery was completed, Gallup moved for summary judgment. A

magistrate judge drafted a thorough report and recommendation concluding that

Gallup was entitled to summary judgment. Neither party objected to the magistrate

judge’s report and recommendation. The district court adopted the magistrate

judge’s conclusions and granted summary judgment to Gallup.1

       Around the same time, Mr. Williams was battling his attorneys in parallel

motion practice.         After Gallup filed its motion for summary judgment,


1
  Gallup raised the issue of timeliness in its motion for summary judgment, arguing that
Mr. Williams’ claims of being “passed over” for assignments on several occasions happened
180-days before he filed his charge with the Equal Employment Opportunity Commission,
resulting in a time bar. See D.E. 35-1 at 22–23. The magistrate judge concluded that all but one
instance fell outside the relevant period, but rejected that example and determined that only the
termination claim remained. The district court found no plain error in this finding. Mr. Williams
does not contest the district court’s decision as to this issue, so we do not address it. See Access
Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004) (“[T]he law is by now well
settled in this Circuit that a legal claim or argument that has not been briefed before the court is
deemed abandoned and its merits will not be addressed.”).
                                                 3
             Case: 16-17024    Date Filed: 09/20/2017   Page: 4 of 12


Mr. Williams’ two attorneys filed a motion to withdraw on the ground that

Mr. Williams was “verbally abusive” to one of them. D.E. 45 at 2. The magistrate

judge granted their motion. Then, Mr. Williams filed a motion to have counsel

appointed on his behalf, which the magistrate judge denied. At around the same

time, Mr. Williams sought an extension of time to respond to Gallup’s motion for

summary judgment, claiming that his former attorneys were withholding from him

information related to his case. He asked the magistrate judge to force his former

attorneys to turn over his file and sanction them.      The district court granted

Mr. Williams an extension but denied his other request because it accepted as true

the attorneys’ assertions that they produced the relevant file to him with the

exception of their attorney work-product.

      Mr. Williams now appeals.

                                        II

      Because Mr. Williams is proceeding pro se on appeal, we hold his briefs to a

less stringent standard and liberally construe his arguments. See Campbell v. Air

Jamaica, Ltd., 760 F.3d 1165, 1168 (11th Cir. 2014). We cannot, however, serve

as de facto counsel for him. Id. at 1168–69.

      We generally review a district court’s grant of summary judgment de novo

and apply the same standard as the district court. See Raney v. Vinson Guard

Serv., Inc., 120 F.3d 1192, 1196 (11th Cir. 1997).        “Summary judgment is


                                         4
              Case: 16-17024     Date Filed: 09/20/2017     Page: 5 of 12


appropriate if the pleadings, depositions, answers to interrogatories, admissions on

file and affidavits, if any, show that no genuine issue of material fact exists and

that the moving party is entitled to judgment as a matter of law.” Id.

      Mr. Williams’ failure to object to the magistrate judge’s report and

recommendation, however, affects our analysis on appeal. A litigant’s failure to

object to a magistrate judge’s report and recommendation would generally result in

a waiver of the right to challenge the district court’s order. See 11th Cir. R. 3-1.

See also Evans v. Ga. Reg’l Hosp., 850 F.3d 1248, 1257 (11th Cir. 2017) (refusing

to address an issue the plaintiff failed to raise in his objection to a magistrate

judge’s report and recommendation). We can, however, review for plain error “if

necessary in the interests of justice.” 11th Cir. R. 3-1. Because Mr. Williams was

then-recently proceeding pro se when the magistrate judge’s report and

recommendation issued, we will review his appeal for plain error. “For there to be

plain error, there must (1) be error, (2) that is plain, (3) that affects the substantial

rights of the party, and (4) that seriously affects the fairness, integrity, or public

reputation of a judicial proceeding.” Brough v. Imperial Sterling Ltd., 297 F.3d
1172, 1179 (11th Cir. 2002).

                                          III

      Title VII makes it unlawful for an employer “to discriminate against any

individual with respect to his compensation, terms, conditions, or privileges of


                                           5
              Case: 16-17024    Date Filed: 09/20/2017    Page: 6 of 12


employment, because of [his] race . . . [or] sex.” 42 U.S.C. § 2000e-2(a)(1).

Where, as here, there is no direct evidence of discrimination, we apply the burden-

shifting framework articulated in McDonnell Douglas Corp. v. Green, 411 U.S.
792 (1973). See Burke-Fowler v. Orange Cty., Fla., 447 F.3d 1319, 1323 (11th

Cir. 2006).

      The McDonnell Douglas framework initially puts the burden on the plaintiff

to establish a prima facie case of discrimination. See id. This requires the plaintiff

to establish that (1) he is a member of a protected class; (2) he suffered an adverse

employment action; (3) his employer treated similarly-situated employees outside

of his protected class more favorably; and (4) he was qualified for the job. See id.

If the plaintiff can establish these elements, the burden then shifts to the employer,

who must produce a legitimate, non-discriminatory reason for the alleged disparate

treatment. See id. If the employer can do so, then the plaintiff must show that the

employer’s proffered reasons are merely pretextual. See id.

      The district court adopted the magistrate judge’s two independent bases for

rejecting Mr. Williams’ discrimination claims related to his termination. First, it

held that Mr. Williams failed to establish a prima facie case of discrimination

because the only similarly-situated comparator presented, Shay Hope, a white male

who worked as a CSM in the Atlanta office, was ultimately terminated a week after

Mr. Williams for similar reasons. Second, the district court held that Mr. Williams


                                          6
              Case: 16-17024    Date Filed: 09/20/2017    Page: 7 of 12


failed to show pretext in response to Gallup’s proffered reasons for his termination.

In fact, it stated that Mr. Williams “did not even argue pretext.” D.E. 62 at 24.

      We agree with the district court that Mr. Williams failed to establish a prima

facie case of discrimination against Gallup because he did not present a similarly-

situated comparator that Gallup did not discharge for the same conduct.             To

determine whether employees are similarly situated, we evaluate “whether the

employees are involved in or accused of the same or similar conduct and are

disciplined in different ways.” Burke-Fowler, 447 F.3d at 1323 (internal quotation

marks omitted). In this case, Mr. Williams had to present at least one other CSM

who was not in one of his protected categories who had poor ratings and low

billable hours during the relevant period who was not discharged.

      On appeal, Mr. Williams attempts to present three comparators to bolster his

discrimination claims: Scott McGinnis for his race-based claim, and Monica

Geddis and Amanda Saurin for his gender-based claim. None of these individuals

were advanced by Mr. Williams below or addressed as such by the district court,

so we cannot evaluate these individuals as comparators now. See Access Now,

Inc., 385 F.3d at 1331 (“This Court has repeatedly held that an issue not raised in




                                          7
               Case: 16-17024       Date Filed: 09/20/2017      Page: 8 of 12


the district court and raised for the first time in an appeal will not be considered by

this court.”) (internal quotation marks omitted). 2

       Mr. Williams also claims that all CSMs in the East Region of Gallup during

his tenure would be similarly-situated comparators. This argument as well is

raised for the first time on appeal, so we likewise do not address it. See id.

       Even if we assume that Mr. Williams could present a prima facie case, he

cannot establish pretext. Instead, he merely argues that a lack of client hours is a

pretextual reason for terminating him. Because Mr. Williams did not argue pretext

below, we cannot address his pretext argument on appeal. See id. And even if we

assume that Mr. Williams did argue pretext below, his bare allegations on the issue

would be insufficient. See Nix v. WLCY Radio/Rahall Commc’ns, 738 F.2d 1181,

1187 (11th Cir. 1984) (“Because Nix did not make out a prima facie case, he

cannot prevail merely by showing that the articulated reason for his termination

was probably not the true reason.”).

       Consequently, we conclude that the district court did not commit error, much

less plain error, in granting Gallup summary judgment on Mr. Williams’

discrimination claim.


2
  The district court references Mr. McGinnis, Ms. Geddis, and Ms. Saurin in the fact section of
its order and states that these individuals were hired after Mr. Williams was terminated. The
district court does not, however, evaluate them as similarly-situated comparators. The same is
true for the magistrate judge’s report and recommendation, except that the magistrate judge
stated that these individuals were “retained” when Mr. Williams was terminated. See D.E. 60 at
26–27.
                                              8
              Case: 16-17024     Date Filed: 09/20/2017   Page: 9 of 12


                                          IV

      Title VII similarly prohibits an employer from retaliating against an

employee for “oppos[ing] any practice made [ ] unlawful” under the statute. 42

U.S.C. § 2000e-3(a). The McDonnell Douglas framework similarly applies

because Mr. Williams’ claim is based on circumstantial evidence. See Goldsmith

v. City of Atmore, 996 F.2d 1155, 1162–63 (11th Cir. 1993).               To establish

retaliation, Mr. Williams had to show that (1) he engaged in a statutorily protected

activity; (2) he suffered an adverse employment action; and (3) there was a causal

link between the protected activity and the adverse action.         See id. at 1163.

Mr. Williams argued in the district court that he communicated to his supervisors

that he was being “treated differently” and that as a result, he was retaliated against

in multiple ways, including being informed by Ms. Kern that he needed to attain a

certain number of billable hours before a particular date to avoid termination, and

eventually being terminated.

      The district court agreed with the magistrate judge’s conclusions that

Mr. Williams failed to establish that he engaged in a statutorily protected activity

and that there was a causal link between the alleged protected activity and the

adverse action. According to the district court, Mr. Williams’ alleged complaints

about being “treated differently” were insufficient to establish that he engaged in

statutorily protected activity, and even if he could demonstrate he engaged in


                                          9
               Case: 16-17024      Date Filed: 09/20/2017       Page: 10 of 12


statutorily protected activity, there was no evidence that Mr. Bogart—the person

who was ultimately responsible for terminating Mr. Williams—knew about his

complaints about alleged discrimination.

       On appeal, Mr. Williams asserts that he communicated that he was being

treated differently to both Ms. Kern and Mr. Bogart and that the mandate that he

obtain additional billable hours by a certain date was retaliation for doing so.

Although he relies on an email communication from September of 2013 regarding

his interest in understanding why he was not being selected for certain projects,

and general assertions that Ms. Kern and Mr. Bogart were aware of his opposition

to their “employment practices,” see Appellant’s Br. at 20, Mr. Williams does not

point to any evidence that he specifically explained to Ms. Kern or Mr. Bogart that

he felt that he was being discriminated against because of his race or gender.3

       We recognize that the protection afforded by Title VII is not limited to

individuals who file formal complaints and that its protection extends to informal

complaints as well. See Rollins v. State of Fla. Dep’t of Law Enf’t, 868 F.2d 397,

400 (11th Cir. 1989). Nonetheless, Mr. Williams did not present evidence to

establish that he communicated to either Ms. Kern or Mr. Bogart that he thought he

was being discriminated against because of his race or gender.                    Instead, he
3
  We note that neither the magistrate judge’s report and recommendation nor the district court’s
order discussed this event. Gallup does not contest that this message was conveyed to
Mr. Williams, although it does contest Mr. Williams’ construal of the message as an “ultimatum”
and evidence of discrimination. Because we do not need to assess the veracity of this fact to
affirm the district court’s order, we do not address this point.
                                              10
             Case: 16-17024    Date Filed: 09/20/2017   Page: 11 of 12


communicated to Ms. Kern on several occasions that he was being treated

“differently” without explaining that he meant he was being discriminated against.

Although he argues that Ms. Kern and Mr. Bogart were aware of his concerns, his

general assertions are insufficient to establish the first element of a prima facie

case for retaliation. See Coutu v. Martin Cty. Bd. of Cty. Comm’rs, 47 F.3d 1068,

1074 (11th Cir. 1995) (holding that written grievance was not statutorily protected

activity because plaintiff offered no proof of discrimination to support her

conclusory allegations). Consequently, we need not evaluate the other elements of

Mr. Williams’ retaliation claim and conclude that the district court did not plainly

err in granting summary judgment to Gallup with regards to Mr. Williams’

retaliation claim.

                                         V

      We do not address Mr. Williams’ arguments related to the magistrate

judge’s orders as they concern his former attorneys’ request to withdraw, his

request for the appointment of counsel, and his request for his client file.

Mr. Williams did not object to the magistrate judge’s nondispositive orders, so he

waived his right to challenge them on appeal. See Smith v. Sch. Bd. of Orange

Cty., 487 F.3d 1361, 1365 (11th Cir. 2007) (“We have concluded that, where a

party fails to timely challenge a magistrate’s nondispositive order before the




                                        11
                Case: 16-17024        Date Filed: 09/20/2017        Page: 12 of 12


district court, the party waived his right to appeal those orders in this Court.”). See

also Fed. R. Civ. P. 72(a).4

                                                 VI

       The record demonstrates that the district court did not err in granting

Gallup’s summary judgment motion, let alone commit plain error. Mr. Williams

failed to establish a prima facie case for either discrimination or retaliation, so we

affirm the district court’s summary judgment order. As for Mr. Williams’ other

arguments on appeal, we conclude that Mr. Williams waived his right to appeal the

magistrate judge’s nondispositive orders. As a result, we affirm.

       AFFIRMED.




4
  In his reply brief, Mr. Williams claims that he did object to his attorneys’ withdrawal, citing to
a notice he filed in which he “state[d] [his] objection” to his attorneys’ anticipated withdrawal,
see D.E. 43 at 2, and his motion to appoint counsel, in which he stated that the withdrawal
“occurred under [his] objection.” D.E. 47 at 1. These are not formal objections to the magistrate
judge’s order regarding his attorneys’ withdrawal, and although Mr. Williams was proceeding
pro se at the time, Federal Rule of Civil Procedure 72(a) states that a litigant’s failure to object to
a magistrate judge’s nondispositive order results in the waiver of the relevant issue(s) on appeal.
See Albra v. Alvan, Inc., 490 F.3d 826, 829 (11th Cir. 2007) (recognizing that pro se litigants
must conform to procedural rules). Unlike Eleventh Circuit Rule 3-1, which gives us discretion
to review a district court’s decision for plain error in the absence of a litigant’s failure to object
to a magistrate judge’s report and recommendation, Federal Rule of Civil Procedure 72(a) does
not present such a possibility.
                                                  12